     Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 1 of 54



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                            BRUNSWICK DIVISION

UNITED STATES OF AMERICA,                *
                                         *
      Plaintiff,                         *
                                         *       Civil Action No. 2:18-CV-62
v.                                       *
                                         *
HERCULES, LLC,                           *
                                         *
      Defendant.                         *

                            BRIEF OF AMICI CURIAE
                   CITY OF BRUNSWICK AND GLYNN COUNTY
                         OPPOSING CONSENT DECREE

      COME NOW the City of Brunswick, Georgia, and Glynn County, Georgia, amici

curiae, and file their brief opposing the entry of the Consent Decree [Dkt. 3-1] proposed

by the United States and Hercules, LLC, showing the Court the following:

I.    Introduction

      From 1948 to 1980, Hercules, LLC, discharged toxaphene – a chlorinated

pesticide – into a tidal creek near its chemical plant in Brunswick, Georgia. Toxaphene

was banned by the Environmental Protection Agency (“EPA”) in 1990, and in 1997, an

area comprising more than 200 acres surrounding the Hercules discharge point was

designated as a Superfund site by the EPA. After removing some of the contaminated

soil in 1999 and 2000, Hercules has taken no further substantive action with respect to

the site, which remains contaminated with large amounts of toxaphene.

      In 2017, the EPA issued an Interim Record of Decision (“IROD”), setting forth


                                             1
     Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 2 of 54



interim remedial action that it would require Hercules to take with respect to one of

three sub-sites in the area of the discharge. The EPA explained that it was proposing an

interim remedy, rather than a final one, because it did not have sufficient knowledge

regarding the toxicity of degraded or “weathered” toxaphene to make a final decision

regarding remediation of the site. The IROD was drafted and the proposed Consent

Decree was formulated with this understanding. However, subsequent to the filing of

the proposed Consent Decree in this case [Dkt. 3-1], the EPA issued its findings

regarding the toxicity of weathered toxaphene. Those findings leave no question that

the interim remedy proposed in the Consent Decree is insufficient, and indeed may

even be counterproductive, to remediating the contamination at the site.

      Despite having learned since drafting the proposed Consent Decree that

weathered toxaphene is many orders of magnitude more toxic than the “technical

toxaphene” that was the sole consideration when the proposed remedy was identified1,

and despite resolution of the contingency that led to the proposal of an interim rather

than a final remedy, the United States and Hercules ask the Court to enter their now-

outdated Consent Decree. Because the Consent Decree proposes a remedy that is

plainly inadequate in light of new findings since the Decree was drafted, the Court

should deny the parties’ motion to have that Decree made the order of the Court. That

the community strongly opposes the Consent Decree, and that the Decree has


      1
              See Comment of Dr. Peter DeFur, Dkt. 25-1, p. 32 (“The report concludes
that ‘weathered toxaphene’ is considered 300 times more toxic than ‘technical
toxaphene.’”)

                                            2
      Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 3 of 54



numerous additional shortcomings, only strengthens the case that the EPA and

Hercules should be sent back to the drawing board to devise a remedy that truly

addresses the severe contamination at issue.

II.    Interest of Amici

       The site at issue in this case – Operable Unit 1 (“OU1") – is located along

Highway 17, which is a primary economic corridor in the City of Brunswick. OU1 is one

four Superfund sites in Glynn County, which has the unfortunate distinction of being

the County with the highest number of Superfund sites in the State of Georgia.

       As documented in numerous communications from local officials, state

legislators, and the district’s Congressman, which are attached as Exhibit A, OU1 and

its sister sites have a strong deleterious effect on the economic and physical health of the

citizens of Brunswick and Glynn County. The continued presence of toxaphene in the

area of OU1 prevents meaningful use of the land, creates a negative perception of the

local economy, threatens the health of the adjacent marsh ecosystems and the persons

who boat and fish in them, and may pose a risk to the water supply. The City of

Brunswick and Glynn County have strong economic and safety interests in ensuring

that the contamination of OU1 is remediated in the most thorough and effective manner

possible.

       The City and the County have participated in this matter at every available

opportunity. When the proposed plan for OU1 was identified in 2015, both the City and

the County adopted and publicized resolutions opposing the plan during the public


                                             3
       Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 4 of 54



comment period. [Ex. B and Ex. C]. After the IROD was published in 2017, the City and

the County adopted a joint resolution in opposition, and also gained the support of

numerous other officials and lawmakers. [Ex. A]. Unfortunately, the concerns of the

City and the County – and those of the many other organizations that have joined in

opposing both the IROD and the CD – have gone unanswered.

III.    Statement of Facts2

        For over 30 years, from 1948 to 1980, Hercules produced toxaphene, a

chlorinated pesticide, at its plant in Brunswick, Glynn County, Georgia, along a tidal

saltwater creek that empties into a fragile saltmarsh ecosystem and an important

estuary. During that time, Hercules discharged toxaphene and wastewater through an

outfall ditch—OU1—into Dupree Creek, which flows into Terry Creek. Toxaphene

accumulated in the sediments at the bottom of OU1 and the two tidal creeks and

remains there today. In 1990, the United States banned toxaphene for all uses because of

its toxicity and potential to cause cancer. Over time, fish species in the area have

become so contaminated with toxaphene that they are too dangerous to eat.

        The EPA and other federal and state agencies began investigating the Hercules

site in the 1990s following the toxaphene ban. Upon realizing the extent and seriousness

of the toxaphene contamination both onsite and offsite, the Hercules site was proposed

for listing on the Superfund National Priorities List (“NPL”) in 1997. The listing was


        2
              Much of the Discussion section of this brief is adapted with express
permission from the Public Comment provided by the Southern Environmental Law
Center in response to the Consent Decree on September 20, 2018.

                                             4
     Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 5 of 54



never finalized, however, so the site is treated as a Superfund Alternative Approach

site, which follows the same standards and processes for cleanup as sites on the NPL

under the Comprehensive Environmental Response, Compensation, and Liability Act

(“CERCLA”). Because of the size and complexity of the site, EPA has divided the site

into three “operable units,” or OUs. The first is OU1, the outfall ditch to Dupree Creek.

OU2 consists of various upland portions of the site where dredged contaminated soils

from Dupree and Terry Creeks were dumped in the 1970s and 1980s. OU3 consists of

approximately 65 acres of Dupree and Terry Creeks near the site.

       In 1990 and 2000, Hercules removed some of the contaminated soils from OU1

and OU3, but large amounts of toxaphene remain in all operable units and continue to

cause problems. Fish surveys continue to show unacceptable levels of toxaphene in fish

in the area. Education and outreach efforts have been ineffective to warn local

fishermen about the dangers of eating fish in the area, causing many people to be

exposed to toxaphene. And as discussed above, the damage from Hercules’s

characterization as a Superfund site reaches far beyond problems with local fish. The

presence of a Superfund site along the important business corridor of U.S. 17 has

contributed to a negative perception of the economic health of the area, and has harmed

boating, fishing, and other recreational opportunities for residents, tourists, and

businesses.

       It is imperative that Hercules be held accountable for the damage it has caused

and that it permanently and effectively remove the contamination. But the proposed


                                             5
      Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 6 of 54



Consent Decree simply slaps Hercules on the wrist and allows the pesticide company to

cover up the contamination, rather than remove it. Specifically, the Consent Decree

would require Hercules to implement Alternative 4 (Concrete-Lined Channel Re-

Routed with Limited Sediment Removal), the interim remedy selected in the June 2017

OU1 IROD. The details of that plan are discussed in the EPA’s motion in support of the

Consent Decree. [Dkt. 25, p.17]. In essence, the Consent Decree would allow Hercules to

cover the toxaphene-contaminated site with clean soil, and to route runoff from the

contaminated area into an open, concrete-lined ditch. By way of contrast, the remedy

preferred by the vast majority of the officials, groups, organizations, and citizens who

commented on the IROD and later the CD is complete removal of the contaminated

soils and remediation of the area.

IV.    Standard of Review

       The Consent Decree is meant to resolve claims brought under CERCLA, 42

U.S.C. §§ 9601–9675. Congress enacted CERCLA in response to the serious

environmental and health risks posed by industrial pollution. Burlington Northern &

Santa Fe Ry. Co. v. United States, 556 U.S. 599, 602 (2009). The purpose of the Act is “to

promote the timely cleanup of hazardous waste sites and to ensure that the costs of

such cleanup efforts were borne by those responsible for the contamination.” Id.

(quotations omitted). CERCLA’s overarching principles include “accountability, the

desirability of an unsullied environment, and promptness of response activities.” United

States v. Cannons Eng’g Corp., 899 F.2d 79, 91 (1st. Cir. 1990).


                                              6
     Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 7 of 54



       A consent decree in a CERCLA case must be “fair, reasonable, and faithful to the

objective of the governing statute.” Id. at 84; see also Jones Creek Investors, LLC v. Columbia

Cnty., Ga., 2013 WL 164516, *2 (S.D. Ga. 2013) (requiring consent decree to be lawful,

reasonable, and consistent with environmental statute at issue). When “a court

considers approval of a consent decree in a CERCLA case, there can be no easy-to-apply

check list of relevant factors.” Cannons, 899 F.2d at 86. Rather, “the evaluation of a

consent decree’s reasonableness will be a multifaceted exercise.” Id. at 89.

V.     Argument

       Under CERCLA, nine criteria must be considered in selecting a remedy for a

hazardous waste site. 40 C.F.R. § 300.430(f)(1)(I) (referring to paragraph (e)(9)(iii)

criteria). Those criteria include the following:

       •      Overall protection of human health and the environment;
       •      Compliance with applicable or relevant and appropriate requirements
              (“ARARs”) under federal environmental laws and state environmental or
              facility siting laws;
       •      Long-term effectiveness and permanence of the remedy;
       •      Reduction of toxicity, mobility, or volume through treatment;
       •      Short-term effectiveness of the remedy;
       •      Implementability of the remedy;
       •      Cost of the remedy;
       •      State acceptance; and
       •      Community acceptance.

       Id. § 300.430(e)(9)(iii)(A)-(I).

Overall protection of human health and the environment and compliance with ARARs

are threshold requirements that a chosen remedy must meet. Id. §300.430(f)(1)(I). The

long-term effectiveness and permanence; reduction of toxicity, mobility, or volume


                                              7
     Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 8 of 54



through treatment; short-term effectiveness; implementability; and cost are the

balancing criteria. State acceptance and community acceptance are modifying criteria

that also must be considered in remedy selection. Id.

       Here, the remedy selected by the EPA and Hercules and set forth in the Consent

Decree fails to satisfy most, if not all, of these factors, and thus should be rejected by the

Court. Brunswick and Glynn County will address these factors in reverse order, ending

with the most critical inquiry of overall protection of human health and the

environment.

       A.      The proposed remedy and the Consent Decree are strongly opposed by the

               community.

       The community has forcefully and soundly rejected the Consent Decree’s

selected interim remedy for OU1. The City of Brunswick, Glynn County, local

environmental organizations, and individual community members all submitted

written comments on the June 2015 proposed cleanup plan for OU1 of the Terry Creek

Superfund Site and opposed the selection of Alternative 4. [Dkt. 3-3, pp. 307-482]. Those

comments overwhelmingly expressed a desire for Hercules to remove all contaminated

soils from the site, and also specifically requested the use of box culverts at OU1,rather

than the open concrete culvert contemplated by Alternative 4, to aid in the

redevelopment of the U.S. 17 Gateway Corridor and adjacent parcels.

       EPA ignored the community’s concerns and requests, however, and issued the

June 2017 OU1 IROD selecting Alternative 4. In its response to the comments, EPA


                                              8
     Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 9 of 54



asserted that the City of Brunswick and Glynn County were free to meet with Hercules

to discuss potential reuse plans and to negotiate a change in ownership of OU1. [Id., p.

131]. EPA noted that if Hercules agreed to sell, lease, provide an easement, or donate

the OU1 parcel to the City or County, then it “may be able to design and implement the

OU1 interim remedy to support the City’s potential reuse plans, such as construction of

a roadway.” [Id.]. This response is absurd. Local governments should not be required to

acquire and assume liability for contaminated property simply to convince EPA to

select a remedy that meets the community’s needs.

       On September 18, 2018, following the issuance of the EPA’s report on the toxicity

of weathered toxaphene and toxaphene congeners, the Brunswick City Commission

and Glynn County Board of Commissioners adopted a joint resolution opposing the

Consent Decree. [Ex. A, pp. 4-6]. In that joint resolution, the City and County called for

the complete removal and remediation of all contamination in OU1, based on the EPA’s

own new information regarding the alarming toxicity of weathered toxaphene. State

Sen. William Ligon, who represents Glynn County, wrote in a separate statement,

“I’m dismayed that the consent decree would fall short of requiring a complete removal

and remediation of all the contamination. That is the only way to ensure the long-term

viability of the site, and our water supply and our fisheries.” [Id., p. 13]. Similarly, the

Brunswick-Golden Isles Chamber of Commerce, Brunswick and Glynn County

Development Authority, and Golden Isles Convention and Visitors Bureau submitted a

joint statement opposing entry of the Consent Decree and calling for the complete


                                              9
     Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 10 of 54



removal of the contamination in OU1. [Id., p. 23].

       All told, the EPA received 101 comments in response to the Consent Decree.

[Dkt. 25, p. 12]. One hundred of those comments – provided by the City and County,

local organizations, environmental groups, and citizens – opposed the Consent Decree

and the interim remedy suggested therein. [Id.]. Only one comment was made in

support of the Consent Decree – from Hercules itself. [Id.]. The community

overwhelmingly opposes entry of the Consent Decree and the selection of Alternative 4

as the interim remedy, and this factor thus cuts strongly against any finding that the

remedy is proper. The Court should require that the EPA and Hercules find a solution

that remedies the contamination in a manner acceptable to community members. See 40

C.F.R. § 300.430(e)(9)(iii)(I).

       B.      The remedy is not easily implementable, as the technology involved is not reliable.

       Under CERCLA regulations, the ease or difficulty of implementing a remedy

must be assessed by considering technical feasibility, including “the reliability of the

technology, ease of undertaking additional remedial actions, and the ability to monitor

the effectiveness of the remedy.” 40 C.F.R. § 300.430(e)(9)(iii)(F)(1).

       The reliability of the technology to be used here is highly questionable,

particularly given the site’s location on the Georgia coast. Again, the interim remedy

required by the Consent Decree would include re-routing the existing stormwater ditch

into a newly constructed concrete-lined ditch; removal of the existing weir across the

Outfall Ditch; placement of geotextile fabric over the contaminated sediment in the


                                               10
    Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 11 of 54



Outfall Ditch; backfilling the Outfall Ditch with compacted clean soil over the fabric;

armoring the backfill slope; seeding and stabilization of disturbed areas; and inspection,

maintenance, and monitoring plans. Essentially, the plan is to cover up the

contaminated soil and hope that it remains undisturbed.

       This plan is completely unreliable on the Georgia coast, leading to serious

concerns about implementability. Even a cursory examination of readily available data

shows that the proposed site is already vulnerable to damage and flooding. According

to geospatial models and reports from locals, this site and especially OU1 are already

exposed to flooding from regular tides as well as “king tides.”3 During Hurricane Irma

in 2017, storm surge flooded portions of the site, moving highly contaminated soils into

nearby creeks, and damaging the underflow weir in OU1. At the time, Irma had
                                                           4




already been downgraded to a tropical storm, and the center of the storm was over 100

miles away. Even in the storm’s weakened state, Irma’s storm surge broke




       3
             King tides are exceptionally high tides that typically occur during a new
or full moon and/or when the Moon is at its closest to Earth.
https://oceanservice.noaa.gov/facts/kingtide.html.
       4
              Joshua Sharpe, One Georgia Superfund Site Damaged by Irma; Others Under
Review, THE ATLANTA JOURNALCONSTITUTION, Sept. 19, 2017,
https://www.ajc.com/news/local/one-georgia-superfund-site-damaged-irma-
othersunder-review/8VFYQVdwJM9PeKW9ctxU1I/; Wes Wolfe, Superfund Sites
Receive Tentative Thumbs Up from EPA, THE BRUNSWICK NEWS, Sept. 20, 2017,
https://thebrunswicknews.com/news/local_news/superfund-sitesreceive-
tentative-thumbs-up-from-epa/article_f4dcf8f2-5dff-5a00-b3d9-e1f2e2460da4.html.

                                            11
    Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 12 of 54



Brunswick’s 6.2 foot surge record set by Hurricane Matthew a year earlier.5 In fact, the

tide gauge in Brunswick broke while measuring Irma’s storm surge at 6.9 feet over

mean high tide. Id.

      While the City of Brunswick and Glynn County suffered significant effects from

both Hurricane Matthew in 2016 and Hurricane Irma in 2017, the area was fortunate in

that both storms passed well offshore. However, there is no guarantee that future

storms will similarly spare the area. The National Oceanic and Atmospheric

Administration (“NOAA”) has prepared National Storm Surge Maps that estimate how

much storm surge could be expected in the event of future hurricanes. Examining this

data for the Hercules site reveals that OU1 could be inundated with up to 6 feet of

water in a Category 1 hurricane, and possibly more than 9 feet of water in a Category 3

hurricane.6

      Overall, storm surges of that magnitude have the potential to completely undo

the selected interim remedy by eroding vegetation and clean soils from the site,

revealing the contaminated soils below, and causing them to enter Dupree Creek and

eventually Terry Creek, exacerbating human health and environmental concerns.

Simply armoring the backfill slope of the covered up soil will not prevent water from


      5
             Larry Hobbs, Irma's Wrath Brings Floods, Wind Damage, THE BRUNSWICK
NEWS, Sept. 11, 2017, https://thebrunswicknews.com/news/local_news/irma-s-
wrath-brings-floods-wind-damage/article_570de98c-fe78-54da-8fda-409b3237fcb0.html.
      6
            NOAA’s National Storm Surge Hazard Maps can be found at
http://noaa.maps.arcgis.com/apps/MapSeries/index.html?appid=d9ed7904dbec441a9
c4dd7b277935fad&entry=1.

                                           12
    Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 13 of 54



entering the site. And even if the geo-fabric cover and soils remain relatively

undisturbed by storm surge, repeated flooding of OU1 could easily result in toxaphene

and its breakdown products leaving the site as flood waters move in and out of the

former ditch. Should the interim remedy be the only remedial action taken at the site for

many years to come—which is likely, given Hercules’s long history of delaying cleanup

at this site—these concerns will only increase as sea levels rise and storms get stronger

and more frequent.

       In addition, the chosen interim remedy would make subsequent additional

remedial actions much harder, raising more concerns about implementability. EPA

notes in the IROD that Alternative 4 is not meant to be a final remedy at OU1, and that

EPA will continue to develop final remedial alternatives for OU1. Given new

information about “weathered toxaphene” and toxaphene breakdown products

(discussed in much greater detail below), it is not far-fetched to assume that removal of

contaminated soils may be required in the future at OU1. In that case, Hercules would

have to completely reverse the Alternative 4 remedial action in order to access

the contaminated soils.

       Finally, implementing Alternative 4 at OU1 would be difficult due to the

inability to monitor the effectiveness of the remedy. Historically, Hercules and EPA

have monitored the contamination at the site by analyzing tissues in fish found in

Dupree and Terry Creeks. The problem here, however, is that OU2 and OU3 both

contain toxaphene-contaminated soils and sediments that could be contributing to the


                                            13
    Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 14 of 54



fish contamination. In sum, the interim remedy could be completely reversed by a

single storm event on the coast, would make a final remediation action more difficult,

and would be difficult to monitor for effectiveness. For each of these reasons, it fails to

meet the implementability criterion under the regulations, and this factor cuts against

adoption of the Consent Decree. 40 C.F.R. § 300.430(e)(9)(iii)(F).

       C.     The interim remedy does not reduce toxicity, mobility, or volume of the

              contaminated soils in OU1.

       The explanation that has been given by EPA and Hercules as to why an interim

remedy, rather than a final remedy, is desirable for OU1, is that EPA currently lacks a

toxicity value for the breakdown products of toxaphene, which are referred to as

degraded toxaphene, weathered toxaphene, or just breakdown products. As toxaphene

breaks down naturally in the environment, it transforms into different toxaphene

mixtures containing congeners with different numbers of chlorines. During the RI/FS

process, EPA did not have toxicity information on those breakdown mixtures, or

information about how harmful those breakdown products are. As a result, EPA

allowed Hercules to perform the RI/FS to allow for an “expedited selection of a remedy

at OU1 that is not further delayed by development of weathered toxaphene analytical

measures or toxicity reference values.” [Dkt. 3-3, p. 22]. However, because of Hercules’s

continued delay and inaction at the site, toxicity information on weathered toxaphene

has become available during the pendency of this action.

       On July 31, 2018, EPA’s National Center for Environmental Assessment


                                              14
    Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 15 of 54



(“NCEA”) released the “Provisional Peer-Review Toxicity Values for Technical

Toxaphene CASRN 8001-35-2, Weathered Toxaphene, and Toxaphene Congeners.”            7




Accordingly, the purported reason for choosing an interim remedy no longer exists,

and EPA and Hercules can select a final remedy, memorialized in a final record of

decision, that adequately cleans the site and protects human health and the

environment. In other words, there is no longer any need for an interim remedy, and

Alternative 4 and thus the Consent Decree have become outdated and obsolete.

       Moreover, the NCEA study demonstrates that the interim remedy is insufficient

to protect human health and the environment, because toxaphene may become more

toxic the longer it remains on site. Specifically, the longer toxaphene mixtures remain in

the environment, the more likely they are to lose chlorines. The study recognizes that

toxaphene mixtures enriched in congeners with less chlorines per molecule can be more

toxic than toxaphene mixtures enriched in congeners with more chlorines per

molecule.8 The toxaphene mixtures in OU1 have been in place since the late 1940s,

which means that the toxaphene mixtures in OU1 may be much more toxic now than

they originally were, as a result of losing chlorines over time.

       Because the interim action would allow soils contaminated with weathered


       7
             Environmental Protection Agency, “Provisional Peer-Reviewed Toxicity
Values for Technical Toxaphene (CASRN 8001-35-2) Weathered Toxaphene, and
Toxaphene Congeners,” (July 31, 2018) [“PPRTV for Weathered Toxaphene”],
https://hhpprtv.ornl.gov/issue_papers/ToxapheneWeathered.pdf.
       8
              Id. at 82, 87–88 (focusing on the studies examining congeners with fewer
than or greater than seven chlorines per molecule).

                                             15
    Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 16 of 54



toxaphene to remain exactly where they are, there is a significant risk that those soils

could become even more toxic over time. As a result, leaving those soils in place is

unacceptable to protect human health and the environment, and this interim remedy is

inconsistent with the reduction of toxicity through treatment criterion, 40 C.F.R. §

300.430(e)(9)(iii)(D).

       Consideration of this factor provides two independently sufficient bases on

which the Court should deny entry of the Consent Decree. The Decree, and the remedy

it proposes, were drafted based on information that has become outdated during the

pendency of this litigation. And the new information has changed the scientific

understanding of weathered toxaphene, rendering the proposed remedy not only

outdated, but dangerously insufficient. For this reason alone, the Court should deny

entry of the Consent Decree and require the EPA and Hercules to negotiate a new

agreement that accounts for the changed posture of the case and the most current

scientific data.

       D.      The proposed remedy will not be effective in the long term.

       CERCLA requires that the proposed remedy be assessed for long-term

effectiveness and permanence it affords, along with the degree of certainty that the

remedy will prove successful. Id. § 300.430(e)(9(iii)(C). Moreover, “[e]ach remedial

action shall utilize permanent solutions . . . to the maximum extent practicable.” Id. §

300.430(f)(1)(ii)(E). In making this determination, “the modifying criteria of state

acceptance and community acceptance . . . shall also be considered.” Id.


                                               16
    Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 17 of 54



       As an initial matter, it is important to note, again, that the selected remedy in this

case is presented as an interim remedy. According to EPA, the purpose of an interim

action is to “take quick action to protect human health and the environment from an

imminent threat in the short term, while a final remedial solution is being developed.”

But nothing about this process has been quick. Toxaphene actively accumulated on the

site for over 30 years, and sat for an additional 20 years, before any contaminated soils

were removed in 1999 and 2000. After that, it took Hercules and EPA another 16 years

to decide on another interim remedy in the June 2017 IROD. And that interim remedy

involves nothing more than covering up OU1 with dirt and building a separate ditch to

channel wastewater and stormwater runoff. That action could have been taken—and

should have been taken—in the early 2000s, when fish tissue studies continued to show

detectable concentrations of toxaphene even after the sediment removal action in 1999

and 2000. Now, the interim action is nothing more than another delay tactic that will

leave dangerous contaminants in the ground, posing an unnecessary risk to the

community for years to come.

       Hercules has a long history of delaying cleanup activities at the site, and it also

insists that the interim remedy—Alternative 4—is adequate to contain the

contamination and limit exposure. The majority of toxaphene-related cleanup activities

at the Hercules site occurred between 1994 and 2000, a period of 6 years that ended over

18 years ago. Between 2000 and 2012, Hercules essentially did nothing to improve

conditions at the site, even though it had agreed in 1999 to conduct the RI/FS for OU1.


                                             17
    Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 18 of 54



Once it finally began conducting field studies for the RI/FS in 2012, Hercules argued for

this limited interim cleanup measure, rather than a final solution to the contamination

problem. This raises the concern that Hercules views Alternative 4 as a permanent

solution to the problems posed by OU1, and has no intention to do any further

remediation after completing the limited work associated with Alternative 4.

       By allowing Hercules to implement this interim remedy instead of a final action

that permanently and effectively protects human health and the environment, the

United States is signaling to Hercules and other polluters that delay and avoidance will

be rewarded with lenient consent decree terms. The Brunswick/Glynn County

community deserves better. The interim action required by the Consent Decree is

highly unlikely to be permanent or effective in the short term or the long term, due to

current and future flooding and damage from storm surges and higher tides. In

addition, as sea levels rise, the site’s inundation risk will increase further, as will the

potential for contaminants to spread to nearby areas through that flooding. Critically,

toxaphene contamination remains in OU2 and OU3, and Hercules has essentially done

nothing since 2000—interim or final—to remove or immobilize the contamination in

those locations. See 40 C.F.R. § 300.430(e)(9)(iii)©.

       E.     The proposed remedy does not achieve overall protection of human health and the

              environment.

       The most important threshold criterion that a proposed remedy must meet is

overall protection of human health and the environment. The selected remedy must


                                              18
    Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 19 of 54



“adequately protect human health and the environment, in both the short- and long-

term, from unacceptable risks posed by hazardous substances, pollutants, or

contaminants present at the site by eliminating,reducing, or controlling exposures to

levels establishing during development of remediation goals.” 40 C.F.R. §

300.430(e)(9)(iii)(A). Overall protection of human health and the environment draws on

the assessments of the other evaluation criteria. Id. As demonstrated by the analysis of

the other evaluation criteria above, the interim remedy selected by the Consent Decree

will not adequately protect human health and the environment from the unacceptable

risks posed by toxaphene present in OU1. Covering up the contamination does not

eliminate the risks, particularly when that cover could be removed easily by storm

surges and wave action. Repeated flooding of the area could result in toxaphene

migrating from the covered soils and into the neighboring tidal creeks even if the cover

remains intact. As highlighted in the NCEA report on weathered toxaphene, the

proposed interim remedy may actually result in toxaphene mixtures becoming more

toxic over time. Those toxic mixtures may end up in seafood in even higher

concentrations than are currently found, and may even contaminate the public water

supply. The community strongly objected to this interim remedy when it was first

proposed and continues to object to its inclusion in the Consent Decree.

       The EPA should never have selected Alternative 4 as the interim remedy in the

June 2017 IROD, because it is inconsistent with a majority of the regulatory criteria for

selecting a remedy under CERCLA. And more importantly, EPA should not have asked


                                            19
      Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 20 of 54



the Court to enter the Consent Decree setting forth that remedy after receiving

information that changed the scientific understanding of the dangers posed by OU1 and

removed any prior need to use an interim, rather than a permanent, remedy. The

Consent Decree requires the implementation of a remedy that is unreasonable and

inconsistent with CERCLA, as well as based on outdated information and procedural

concerns that are no longer valid. Consequently, the Court should deny the pending

motion to enter the Consent Decree, and require that the parties negotiate a new

settlement that requires a final, effective, and permanent solution at OU1.

VI.    Conclusion

       For the foregoing reasons, the City of Brunswick and Glynn County as amici

curiae respectfully request that the Court deny the pending motion to enter the Consent

Decree.



       Respectfully submitted, this fifteenth day of August, 2019.

                                         /s/ Richard K. Strickland
                                         Richard K. Strickland
                                         Georgia Bar No. 687830
                                         rstrickland@brbcsw.com

                                         /s/ Emily R. Hancock
                                         Emily R. Hancock
                                         Georgia Bar No. 115145
                                         ehancock@brbcsw.com
                                         BROWN, READDICK, BUMGARTNER,
                                         CARTER, STRICKLAND & WATKINS, LLP
                                         5 Glynn Avenue (31520)
                                         Post Office Box 220
                                         Brunswick, GA 31521

                                           20
Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 21 of 54



                              (912) 264-8544
                              (912) 264-9667 FAX
                              ATTORNEYS FOR PETITIONERS CITY OF
                              BRUNSWICK AND GLYNN COUNTY

                              /s/ Brian D. Corry
                              Brian D. Corry
                              Georgia Bar No. 165557
                              brian@corrylawllc.com
                              1612 Newcastle Street, Suite 211
                              Brunswick, Georgia 31520
                              (912) 215-0081
                              ATTORNEY FOR PETITIONER CITY OF
                              BRUNSWICK

                              /s/ Aaron W. Mumford
                              Aaron W. Mumford
                              Georgia Bar No. 529370
                              amumford@glynncounty-ga.gov
                              701 G Street, Second Floor
                              Historic Glynn County Courthouse
                              Brunswick, GA 31520
                              (912) 554-7470
                              ATTORNEY FOR PETITIONER GLYNN
                              COUNTY




                                21
    Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 22 of 54



                               CERTIFICATE OF SERVICE

       This is to certify that I have this day served all parties in this case in accordance

with the directives from the Court Notice of Electronic Filing (“NEF”), which was

generated as a result of electronic filing.

       Submitted this fifteenth day of August, 2019.

                                              BROWN, READDICK, BUMGARTNER
                                              CARTER, STRICKLAND & WATKINS, LLP

                                              /s/ Emily R. Hancock
                                              Emily R. Hancock
                                              Georgia Bar Number: 115145
                                              5 Glynn Avenue (31520)
                                              Post Office Box 220
                                              Brunswick, GA 31521
                                              (912) 264-8544
                                              (912) 264-9667 FAX
                                              ehancock@brbcsw.com
                                              ATTORNEY FOR PETITIONERS




                                               22
Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 23 of 54




                EXHIBIT A
                  Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 24 of 54
   EARL L. "BUDDY" CARTER                                                       WASHINGTON OFFICE
       FIRSTDISTRICT OF GEORGIA                                                                 432 CANNON HOUSE OFFICE BUILDING
                                                                                                      WASHINGTON, DC 20515
                                                                                                         (202) 225-5831
ENERGY A N D COMMERCE COMMITTEE
                                                                                                      SAVANNAH OFFICE
     SUBCOMMITTEE ON HEALTH
   SUBCOMMITTEE ON ENVIRONMENT
                                  Tortgress of Or littittb *tees                                     6602 ABERCORN STREET
                                                                                                      SAVANNAH, GA 31405
                                                                                                         (912) 352-0101
        SUBCOMMITTEE ON
   OVERSIGHT AND INVESTIGATIONS
                                            jt) ou a of ReprefSentatibe5                              BRUNSWICK OFFICE
                                                                                                     1510 NEWCASTLE STREET
                                                                                                      BRUNSWICK, GA 31520
                                           aollingtott, 1)(g ZI1515-111111                               (912) 265-9010
                                                                                                  httpliBuddyCarter.House.goy
                                                  September 26, 2018

          Mr. Andrew Wheeler
          Acting Administrator
          U.S. Environmental Protection Agency
          1200 Pennsylvania Avenue, NW
          Washington, DC 20460


          Dear Acting Administrator Wheeler,

          In your role as the Acting Administrator of the EPA, you have a number of responsibilities and
          programs to oversee, including the Superfund program. I have the honor of serving on the
          Energy & Commerce Committee and in that role, I have asked questions about the Superfund
          program's progress, especially as it relates to timelines and remediation. One such site of interest
          is the Terry Creek/Hercules site in Brunswick, Georgia. This site, where chemicals were
          previously manufactured, is an important stretch of land and is extremely valuable to the local
          community's ability to develop. As such, I ask that you work with other federal partners,
          including the Department of Justice, to put forth a consent decree that is beneficial to all parties.

          Last week, the Glynn County Board of Commissioners and the City of Brunswick passed a
          resolution opposing the consent decree and the proposed remedial action. That consent decree
          proposed an action to clean up the contaminated materials and store them on site, rather than
          remove and dispose of them at a different location. It is a difficult task pursuing economic
          development opportunities, and to have to market a property with contaminated materials only
          makes it more difficult. While the Department of Justice has a leading role in the recently
          released consent decree, I urge you to work with them to consider the thoughts and needs of the
          local communities and to put forth a solution that accounts for those.

          The Superfund program plays an important role in cleaning up our communities and providing
          new opportunities where they weren't possible before remediation. Working with the local
          communities will help to further the role of the program while utilizing the input of those will be
          most impacted by those decisions. Thank you for your continued service to our country's
          environmental cleanup needs, especially as they relate to issues we're facing in the First
          Congressional District of Georgia. Please don't hesitate to reach out to my office if you need any
          additional information.

                                                        Sincerely,


                                                Earl L. Buddy' Carter
                                                 Member of Congress



                                                  PRINTED ON RECYCLED PAPER
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 25
                                                               80 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 26
                                                               81 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 27
                                                               82 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 28
                                                               83 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 29
                                                               84 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 30
                                                               85 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 31
                                                               86 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 32
                                                               87 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 33
                                                               88 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 34
                                                               89 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 35
                                                               90 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 36
                                                               91 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 37
                                                               92 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 38
                                                               93 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 39
                                                               94 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 40
                                                               95 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 41
                                                               96 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 42
                                                               97 of
                                                                  of 54
                                                                     228
Case
 Case2:18-cv-00062-RSB-BWC
       2:18-cv-00062-RSB-BWC Document
                              Document25-1 Filed 10/07/19
                                       34 Filed  08/01/19 Page
                                                          Page 43
                                                               98 of
                                                                  of 54
                                                                     228
v-00062-RSB-BWC
cv-00062-RSB-BWC Document
                  Document25-1 Filed 10/07/19
                           34 Filed  08/01/19 Pag
                                              Pa
Case 2:18-cv-00062-RSB-BWC
  Case 2:18-cv-00062-RSB-BWCDocument 25-1
                              Document 34 Filed
                                          Filed 08/01/19
                                                10/07/19 Page
                                                         Page 100
                                                              45 ofof54
                                                                      228
Case 2:18-cv-00062-RSB-BWC
  Case 2:18-cv-00062-RSB-BWCDocument 25-1
                              Document 34 Filed
                                          Filed 08/01/19
                                                10/07/19 Page
                                                         Page 101
                                                              46 ofof54
                                                                      228
Case 2:18-cv-00062-RSB-BWC
  Case 2:18-cv-00062-RSB-BWCDocument 25-1
                              Document 34 Filed
                                          Filed 08/01/19
                                                10/07/19 Page
                                                         Page 102
                                                              47 ofof54
                                                                      228
Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 48 of 54




                EXHIBIT B
  Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 49 of 54



                                 RESOLUTION No. 2015-06

       RESOLUTION SUPPORTING THE REMOVAL OF CONTAMINATION
       FROM OPERABLE UNIT ONE OF THE TERRY CREEK SUPERFUND
       SITE; URGING THE U.S. ENVIRONMENTAL PROTECTION AGENCY
       TO SELECT ALTERNATIVE 5— BOX CULVERT RE-ROUTED WITH
       LIMITED S E D I M E N T R E M O VA L - A S T H E PREFERRED
       REMEDIATION ALTERNATIVE; A N D URGING T H E STATE AND
       FEDERAL GOVERNMENTS T O C A U S E R E M O VA L O F A L L
       CONTAMINATION I N T H E SOIL AND GROUNDWATER OF T H E
       TERRY CREEK SUPERFUND SITE INCLUDING OPERABLE UNITS
       ONE, TWO, AND THREE,

        WHEREAS, U.S. 17 is a primary arterial thoroughfare in Brunswick, Georgia that
connects Jekyll and St. Simons Islands to the mainland of Brunswick and Glynn County and is
part of the highway system linking Brunswick to neighboring counties to the north and sotith;r
and,

       WHEREAS. U.S. 17 is an important component to the economic health of Brunswick
and Glynn County; and,

       WHEREAS, US. 17.has been designated a gateway corridor; and,

       WHEREAS, Hercules Terry Creek Outfall Operable Unit One is adjacent to this vital
corridor; sand,

      WHEREAS, contamination of Operable Unit One is detr.iin6ntai to the revitalization of
the 1 7 corridor; and,

       WHEREAS, the US. Environmental Proteetion Agency Region IV has Outlined -several
optionSfor the reiriediation Of Operable Unit One; arid,

       WHEREAS, the Mayor--and Board of Commissioners of the City of Brunswick urge the
U.S. Environmental Protection Agency to select Alternative 5 - Box Culvert Re-Routed with
Limited Sediment Reto-oval; and,

       WHEREAS, further the Mayor and Board, of Commissioners of the' City of Brunswick
urge that all soil and groundwater remecliation within the Terry Creek Superfund Site be
completed for the redevelopment of the U.S. 17 Gateway Corridor;

       NOW, THEREFORE, B E I T RESOLVED b y the Mayor and Board O f
Commissioners, acting in its capacity as the governing authority of The City of Brunswick,
formally supports that:
       1. E PA select Alternative 5 — Box Culvert Re-Rmited with Limited Sediment -Removal
           as the preferred remediation alternative for Operable Unit I;
 Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 50 of 54



     2. I n addition to selection of Alternative 5 as the preferred remediation alternative, the
         U.S. Environmental Protection Agency proceed with complete soil and groundwater
         remediation of Outfall Ditch / Operable Unit 1, as well as Operable -Units 2 and 3
         (OU1, 0U2 and 0U3) of the Terry Creek Superfund Site.


RESOLVED thisd a y         of Se. . . e r , 2015.




Cornell L. Harvey, Mayor

                                                              : Naomi D. Atkinson, City Clerk
Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 51 of 54




                EXHIBIT C
Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 52 of 54
Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 53 of 54
Case 2:18-cv-00062-RSB-BWC Document 34 Filed 10/07/19 Page 54 of 54
